UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1863


RAYMOND J. KEY, JR.,

                Plaintiff - Appellant,

          v.

HONORABLE JUDGE LESLIE L. LILLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:16-cv-00130-AWA-RJK)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond J. Key, Jr., Appellant Pro Se. Nicholas Foris Simopoulos,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond J. Key, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint. We have reviewed

the record and find no reversible error.    Accordingly, we grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.   Key v. Lilley, No. 2:16-cv-00130-

AWA-RJK (E.D. Va. June 30, 2016).   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2